Citation Nr: 1438203	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  10-33 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for headaches.  

2.  Entitlement to service connection for a gastrointestinal condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1968 to July 1972, from December 1972 to July 1976, and from August 1982 to August 1985.  

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the record reveals that in his June 2014 VA Form 9 substantive appeal, submitted prior to certification of the case to the Board, the Veteran requested a videoconference hearing before the Board at a local RO.  

It is a basic principle of veterans' law that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  Pursuant to 38 C.F.R. § 20.700 (2013), a hearing on appeal before the Board will be granted if a claimant expresses a desire to appear in person.  The importance of responding to a request for a hearing is recognized under 38 C.F.R. § 20.904(a)(3) (2013), as a Board decision may be vacated when there is a prejudicial failure to afford an appellant a personal hearing.  To ensure full compliance with due process requirements, a remand is required.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a videoconference hearing to be held at the local RO at the next available opportunity.  Notify the Veteran and his representative of the date, time, and location of this additional hearing, in accordance with 38 C.F.R. § 20.704 (2013) and put a copy of the notice letter in his claims file.  Once he has been afforded this requested hearing, or in the event that he withdraws his hearing request or fails to appear on the date scheduled, return the claims file to the Board for further appellate consideration of his claims.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



